Citation Nr: 1111643	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected postoperative residuals of an appendectomy, including appendectomy scars with adhesion.

2.  Entitlement to service connection for diverticulosis, to include as secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1954 to May 1956.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record reflects that the Veteran requested a Travel Board hearing before a member of the Board at the RO in his substantive appeal filed in June 2010.  However, the Veteran later withdrew his request in subsequent correspondence also dated June 2010.  Thus, the Veteran's request for a Travel Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for diverticulosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected postoperative appendectomy scars are manifested by superficial scarring without evidence of pain, inflammation, edema, keloid formation, or other disabling effects.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected postoperative appendectomy scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804, 7805 (after October 23, 2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated May 2009, the RO generally advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his disability and described the types of lay and medical evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letter also addressed the elements of degree of disability and effective date.  As part of that notice, the RO told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  

The Board further notes that the Veteran was provided with a copy of the August 2009 and October 2009 rating decisions, the May 2010 statement of the case, and the October 2010 supplemental statement of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, a description of the pertinent laws and regulations, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with a compensation and pension examination in July 2009, obtained the Veteran's VA and private treatment records to the extent possible, and associated the Veteran's service treatment records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. 

The Board also observes that the Veteran stated that he previously applied for Social Security disability benefits.  As discussed in the remand portion of this decision below, VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  However, the Veteran filed his claim for an increased rating in December 2008 and filed for SSA benefits in 1990.  Because evidence from 1990 is not relevant to an increased rating claim filed in December 2008, the Board finds that it can adjudicate the Veteran's claim without obtaining the SSA records.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran claims that he is entitled to a higher rating for his service-connected postoperative appendectomy scars.  He is currently in receipt of a noncompensable disability rating for his postoperative appendectomy scars under Diagnostic Code 7805.  Diagnostic Code 7805 refers a rater to Diagnostic Code 7804, which in turn allows for a 10 percent disability rating when there are one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Based upon the evidence of record, the Board finds the Veteran's service-connected postoperative appendectomy scars do not meet the criteria for this 10 percent disability rating.  He underwent a compensation and pension examination in July 2009.  The examiner noted that he had two scars on his abdomen.  The first was a surgical scar from a 1955 appendectomy and a 1969 exploratory laparotomy.  This scar was on the Veteran's right lower quadrant with no skin breakdown over the scar.  The Veteran reported no pain from this scar.  The maximum width of the scar was .25 centimeters, and its maximum length was eight centimeters.  On examination, the scar was superficial, not painful, and had no signs of skin breakdown, inflammation, edema, or keloid formation.  The examiner found that it also did not cause any other disabling effects.  

The Veteran's second scar was a surgical scar on his abdominal wall near his umbilicus.  The maximum width of the scar was .25 centimeters, and its maximum length was 12 centimeters.  Like the Veteran's first scar, the scar was superficial, not painful, and had no signs of skin breakdown, inflammation, edema, or keloid formation on examination.  The examiner also found that this scar did not cause any other disabling effects.  Finally, the examiner stated that the Veteran's scars had no significant effects on the Veteran's occupation and no effects on his usual daily activities.    

Therefore, the Board finds that there is no evidence of a painful or unstable scar on examination as to warrant any higher or "staged" ratings under the rating criteria.  As such, entitlement to a compensable rating for postoperative appendectomy scars is not warranted.  There is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The preponderance of the evidence is against the claim, and the Veteran's appeal is denied.


ORDER

Entitlement to a compensable evaluation for service-connected postoperative residuals of an appendectomy, including appendectomy scars with adhesion, is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for diverticulitis.

Initially, the Board observes that the Veteran's service personnel records related to his claimed exposure to radiation are fire-related.  Where the Veteran's service personnel records are presumed destroyed or are otherwise unavailable through no fault of the claimant, the Board recognizes that it has a heightened duty to assist.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO or AMC should ensure that the Veteran is in receipt of proper notice that his service personnel records are unavailable and VA's heightened duty to assist him in substantiating his claim.

Furthermore, in a February 2000 statement, the Veteran stated that he applied for Social Security Disability benefits around 1990.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Since the Veteran inferred that he applied for Social Security benefits related to his claimed diverticulitis, which is on appeal, the Board finds that the claim must be remanded in order to further develop the record before it can be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2010).

Finally, the RO afforded the Veteran with a compensation and pension examination for a digestive disorder in May 2009.  The examiner diagnosed him with diverticulosis.  However, the examiner did not provide an opinion regarding whether diverticulosis was caused or aggravated by his period of active military service, to include his claimed exposure to radiation.  Therefore, the Board finds the examination is not sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  On remand, the AMC should afford the Veteran a new compensation and pension examination that includes a competent medical opinion in order to determine whether his currently diagnosed diverticulosis was caused by or aggravated by his period of active military service, including any incident or incidents thereof.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that the Veteran is in receipt of proper notice that his service personnel records are unavailable and VA's heightened duty to assist him in substantiating his claim.

2.  Obtain all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate that the records do not exist and whether further efforts to obtain the records would be futile.

3.	Schedule the Veteran for an appropriate examination to determine whether his diverticulosis was caused by or aggravated by his period of active military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's diverticulosis is at least as likely as not (i.e., probability of 50 percent) caused by or aggravated by his period of active military service, to include his claimed exposure to radiation.    

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


